Case 1:18-cr-00069-LEK Document 33-4 Filed 11/01/18 Page 1 of 3   PageID #: 131




                    EXHIBIT 4
       Case 1:18-cr-00069-LEK Document 33-4 Filed 11/01/18 Page 2 of 3                                                                  PageID #: 132
                               305D― HN‑2153420 seria1 28
                                                                  ‑l of 3‐
FD‐ 3"IRev   5‐ ,10

                                              ■H=IF̲RAL       BIIMAL CDF nvESrIGAT10N


                                                                                                                        Dalc oFcno            05/03/201フ


                OnApril 24, 201'7, a Federal Search Warrant issued in the United
          States Dlstrl,ct Court for the DLst.rict of tlarraii on April 20, 2OL1 , was
          executed at 94-1008 lumi St.reet, 9laLpahu, Havrail 96?9?. fhe search vrarant
          was executed by Special Agents (SAs) of ihe Fede.ral Bureau of
          fnvestigation (FBI), Homeland Securlty Investigations (HSI), and EBI Task
          Force officexs (TFos) ]r-ith the Halraii Department of Public Safety. The
          follow'ing personnel executed the search warrant:
              FBI     SSA Jef frey Felmann
              EBI     SA Danielle Desanctls
              EBI     SA Brett Price
              FBI     SA Jordan Reigel
              FBI     SA Ashley Frazer
              FBI     SA Robe rt King
              FBI     SA Rory .fohnson
              FBI     SA Thomas Logenan
              FBI     SA sherwln Chang
              FBI     sA Patrick Boyd
              FBI     SA Cindy Maglasang
              FBI     SA Jay I-€doux
              FBI     Photographer Rosie KawanEta
              FBI     TFO Kevin Boswell
              FBI     TFO l"tichael Brito
              HSI     SA Jeremy Bourgeois
              HSI     SA Siave lafeta

              The following is a timeline                         of    event.S            that occurred during the                            search
           (a11 times are approximate) :

          8:53 a.m. FBI SWAT team announced their presence and cleared the
          residence. The SWAT team encountered three adults while clearing the
          residence:
               1. Lota                        (Lota                          ,                of birth (oon) Irse

                                                   ・ n%6
                              DELACRUz                   DELACRUZ)               Dare                                                          o

               ::扉 :::a庶                    鞭出)T鷹 当ず                                     :」


                               『
  Invc●   lgmm m      04/24/20■ 7            d Honolulu ,            Har.i:ai    i, United SLates (In                    Person)
  F口 o″    305D HN‑2■ 53420                                                                                              Dttc draftcd         04/25/2017

  by   Brett       P-rice
 Tftisdocudra cernirs ncithar recqftna[ddiqB nor emclusials ol th! FBI. tt   is lhe   preeaty of lhe fBI md is lomed !o loin rgalc],;   Lrd   its coansrE aft   rot
 to be dislributrd ootsi& your a$ncy.




                                                                                                                              FBI REPORTS 000336
          Case 1:18-cr-00069-LEK Document 33-4 Filed 11/01/18 Page 3 of 3           PageID #: 133
                                  305D― HN‑2153420 seria■ 28
FD 302a ott OS‐ 41● lo

           305D― HN‑2■ 53420
                          (U) Search WarraDt Executed at 94-1008           04/24
co| inurrion   ofpD302 d lumi  stleet, waipahu, Hawaii 9679?       ,Ol1   /20■ 7   .P鴫 。 2 of 3



                  Note: after the search began the follo'wing lndividuaLs arived at the
               residence and vrere lnterviewed.
                    4. Landen DEI,ACRUZ, (L. DEI,ACRUZ ) OOS JEE
                    5. .rason DELACRUZ (,r. DELACRUZ), OOn I-SSO
                    6. Aren DELACRUZ (A. DETACRUZ), DOB 11994
                    7 . sasha Ann DELACRUZ (s. DEIACRUZ) , ooe lrsae



               9:03 a.m. Search site lsas declared and secure by SWAT Team leader Patrick
               Boyd. Control of the scene was passed tc search Team Leader SA Brett
               Priee.
               6:53 a.m. Entry photos began.
               7:15 a.m. Search team began searching the prerrrises '
               11   :4? a-m. Verbal consent was given to search a white colored foyota
               Camry,    license plate   number 5T5863.

               12:14 p.m. Verbal consent was gi,ven to search a sllver colored Scion       XB,
               license plate   nurnber RTD36B.

               12:15 p.m. Exit photos of the residence began.
               L2:25 p-m. Verbaf consent was given to sea.rch a burgundy solored       Honda
               Ei1ot, license plate      nuflDer   PRAZUM.

               1-2:31p.m. Verbal consent was given to search a whi-te colored Nissan X-
               Tera, lj-cense plate number RYB832.
               12:50 p.m. Search completed. A copy of ihe search warrants and ProPerty           Re
               ceipt FD-597 were left with Lo1a DEI,ACRUZ.

               L2:50 a.m. search team departed the search locatl.on.
                  A copy of the search warrants, ootes, evidence recovery logs, sketch,
               propexty receipt, photo 1og and photographs will be maintained in the 1A
               section of this case fi1e.




                                                                               FBI REPORTS 000337
